Citation Nr: 0029204	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-04 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a back disorder.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., Esquire


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1953, and during the month of April 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO), which denied the veteran's 
request to reopen his previously denied claim for service 
connection for a back disorder.

A videoconference hearing was held on September 19, 2000, 
before Jeff Martin, who is a Veterans Law Judge and was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b).  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  The veteran's appeal of an RO's denial of a request to 
reopen a previously denied claim of entitlement to service 
connection for a back disorder was last disallowed by the 
Board in a May 1997 decision which, by law, is final.

2.  None of the additional evidence that was received with 
regard to the veteran's request to reopen his claim of 
entitlement to service connection for a back disorder is 
significant enough as to warrant its consideration in order 
to fairly decide the merits of that particular claim.


CONCLUSION OF LAW

The evidence that has been associated with the files since 
the May 1997 Board decision is not new and material, and 
therefore it does not serve to reopen the previously denied 
claim for service connection for a back disorder.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.156(a) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record shows that a claim of entitlement to 
service connection for a back disorder was initially denied by 
the RO in a July 1969 rating decision, after a review of the 
evidence then of record, including the veteran's separation 
examination report, and his report of medical history, both 
dated in December 1953, which revealed a normal spine and no 
complaints of any back problems.  The veteran never appealed 
this rating decision.  Therefore, that decision is final.  
38 U.S.C.A. § 7105.
 
In May 1993, the veteran requested the reopening of his claim 
for service connection for a back disorder, and the RO denied 
the request, informing the veteran of the denial, by letter 
dated in November 1993.  The veteran appealed the RO's 
denial, and the Board denied the appeal, in a May 1997 
decision, on the basis that the evidence that the veteran had 
submitted was not new and material, since it only reiterated 
the fact that the veteran suffered from a current back 
disorder, and that he had injured his back after service, in 
1959, 1960, and 1966.  The Board decision is final and, as 
such, it cannot be reopened and allowed, except as provided 
in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 7104(b).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be received since the last final 
disallowance of that claim, regardless of whether that last 
final disallowance was based on the merits of the claim, or 
based on a determination that no new and material evidence 
had been received to reopen the claim since an even earlier 
final disallowance of the claim.  Evans v. Brown, 
9 Vet. App. 273 (1996); 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

In Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), the 
United States Court of Veterans Appeals (known as the United 
States Court of Appeals for Veterans Claims since 1999, 
hereinafter referred to as "the Court") held that the Board 
must perform a two-step analysis when an appellant seeks to 
reopen a final decision based on new and material evidence.  
First, it must determine whether the evidence presented or 
secured since the last final disallowance is "new and 
material."  Id.  If it is, the Board must then reopen the 
claim and "evaluate the merits of the veteran's claim in 
light of all the evidence, both new and old." Id.

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (final emphasis added).  

In the instant case, the more recent disallowance of the 
veteran's claim was accomplished in the Board decision of May 
1997.  The pertinent evidence that was associated with the 
file after May 1997 in support of this particular claim will 
be discussed in the following three paragraphs.

First, the veteran submitted copies of service records (DA 
Forms 1), which reveal that he reported to sick call during 
service in May, July and November 1953.  As expected, these 
documents do not reveal the reason for the sick call 
incidents.

Second, the veteran submitted the following statement, dated 
in February 1999, from an individual who allegedly served 
with him overseas in the early 1950's:

[The veteran] contacted me [on] February 
14, 1999, and asked if I would give my 
rendition of why he has had back trouble 
for so many years.  In 1953, when we were 
stationed in Germany with the US Army, we 
both were involved in removing GI cans of 
gasoline from a burning truck. We needed 
these cans of gas so we jumped aboard the 
truck and proceeded to throw them off 
even though some were on fire.  We both 
were pretty sore for some time as a 
result.  [The veteran] spent some time on 
slack duty easing the problem.  This, 
along with heavy lifting and sleeping on 
frozen ground as part of our military 
obligation, may have resulted in injured 
backs.  (Years after this, I developed a 
severe hernia problem which I feel could 
have been caused from the same incident.)  
When under high stress conditions, we 
often do more than we should and end up 
hurting ourselves.  Two more men were 
there when this happened ... .  I hope 
recalling this incident will be of help 
to [the veteran].

Third, as noted earlier, the veteran and his spouse offered 
testimony at the above mentioned videoconference hearing of 
September 2000.  The veteran's testimony was essentially to 
the effect that he entered service in 1952 with no prior 
history of back problems; that, according to the individual 
who subscribed the above statement, the veteran "got hurt" 
in the incident in which he was helping throw off five-gallon 
cans of gasoline from a truck in Germany; that he was 
afterwards "on light duty" and was given tablets and heat 
treatment; that he did not remember if his back was x-rayed 
or not and whether he had received physical therapy shortly 
after the incident; that he was not given a medical 
examination on separation; that the back pain never went away 
completely; and that, currently, the back pain was obviously 
bothering him, but was "not unbearable."  His spouse's 
testimony was essentially to the effect that she met the 
veteran in 1955; that, shortly thereafter, she became aware 
of the veteran's back problems; that the veteran had 
mentioned to her the fact that he had had "these instances" 
when he was stationed in Germany; and that the back condition 
had been an ongoing problem throughout the years.

None of the above evidence was of record as of May 1997.  
Therefore, it is new, in that sense.  However, the newly 
submitted evidence is either cumulative, in the sense that it 
essentially reiterates the veteran's previously advanced 
contentions of inservice onset of his current back problems 
and the fact that he currently suffers from a back disorder, 
or it is simply too general and vague, in attempting to 
explain the circumstances surrounding the claimed inservice 
origin of the current medical condition.  The service records 
reflecting sick call incidents in 1953 do not reveal the 
reason(s) for the sick calls, and the February 1999 lay 
statement only indicates that the veteran was "pretty sore 
for time as a result" of throwing cans of gasoline off a 
truck in 1953, that the veteran "spent some time on slack 
duty easing the problem," and that "this ... may have 
resulted in injured backs."

The evidence that has been submitted as "new and material," 
when viewed separately and in conjunction with the previously 
submitted evidence in this case, is, in the Board's opinion, 
not significant enough as to warrant its consideration in 
order to fairly decide the merits of this particular claim 
for service connection.  Aside from being speculative in 
terms of the actual language utilized in supposedly 
referencing a back disability to service, the statement does 
not include details of such nature, and within the writer's 
capacity as a layperson to offer such details, that are of 
such significance as to warrant reopening this claim, and 
reassessing the entire evidentiary record on a de novo basis.  
In view of this finding, the Board concludes that the 
evidence that has been associated with the file since May 
1997 is not new and material, and, therefore, it does not 
serve to reopen the previously denied claim for service 
connection for a back disorder.

Finally, the Board notes that there are no indications in the 
files suggesting that the appealed claim for service 
connection might be incomplete, in the sense of obtainable 
probative evidence not having been sought, so as to trigger 
VA's limited duty under 38 U.S.C.A. § 5103(a) to notify the 
veteran of any evidence necessary to complete his 
application.



CONTINUED ON THE NEXT PAGE


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a back 
disorder is not reopened, and the appeal is therefore denied.


		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

